Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 1 of 22 PageID #: 1




  1   LUBIN & ENOCH, P.C.
      Nicholas J. Enoch
  2   Arizona Bar No. 016473
  3   Corey Feltre
      Arizona Bar No. 034966
  4   Stanley Lubin
  5   Arizona Bar No. 003076
      349 North Fourth Avenue
  6   Phoenix, Arizona 85003-1505
  7   Telephone: (602) 234-0008
      Facsimile: (602) 626-3586
  8   Email: nick@lubinandenoch.com
  9
      ANDERSON ALEXANDER, PLLC
10    Austin W. Anderson (Pro Hac Vice forthcoming)
      Texas Bar No. 24045189
11
      Clif Alexander (Pro Hac Vice forthcoming)
12    Texas Bar No. 24064805
      819 North Upper Broadway
13    Corpus Christi, Texas 78401
14    Telephone: (361) 452-1279
      Facsimile: (361) 452-1284
15    Email: austin@a2xlaw.com
16           clif@a2xlaw.com

17    Attorneys for Plaintiffs
18
                        IN THE UNITED STATES DISTRICT COURT
19                          FOR THE DISTRICT OF ARIZONA
20
      Grace Hall, et al.                         No._____________________
21    Individually and on
      behalf of all others similarly situated,
22
23                          Plaintiffs,          COLLECTIVE AND CLASS ACTION
                                                 COMPLAINT AND DEMAND FOR JURY
24
      v.                                         TRIAL
25
      Gannett Co. Inc.,
26    An Arizona Corporation,
27
                           Defendant.
28
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 2 of 22 PageID #: 2




  1
  2         Plaintiffs Grace Hall, (“Hall”), Darren Brasher (“Brasher”), and Nicole Love

  3   (“Love”) (hereinafter “Plaintiffs”), bring this action individually and on behalf of all
  4
      current and former hourly call-center employees (hereinafter “Plaintiffs and the Putative
  5
  6   Class Members”) who worked for Gannett Co. Inc. (hereinafter “Defendant” or

  7   “Gannett”), at any time during the relevant statutes of limitation through the final
  8
      disposition of this matter, to recover compensation, liquidated damages, and attorneys’
  9
      fees and costs pursuant to the provisions of Sections 206, 207 and 216(b) of the Fair
10
11    Labor Standards Act of 1938, as amended 29 U.S.C. § 201, et seq., the Kentucky Wage
12    and Hour Act, KY. REV. STAT. ANN. § 337.010, and the South Carolina Payment of
13
      Wages Act, South Carolina Code Ann. §§ 41-10-10, et seq. (“SCPWA” or “South
14
15    Carolina Act”).

16          Plaintiffs’ FLSA claims are asserted as a collective action under Section 16(b) of
17
      the FLSA while their state law claims are asserted as class actions under Federal Rule of
18
19    Civil Procedure 23(b)(3) (“Rule 23”).

20                                               I.
21                                            OVERVIEW

22          1.     This is a collective action to recover overtime wages and liquidated
23
      damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–
24
      19, and a class action pursuant to the state laws of Kentucky and South Carolina.
25
26          2.     Plaintiffs and the Putative Class Members are those similarly situated
27    persons who have worked for Gannett in call centers at any time during the relevant
28



                                                  2
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 3 of 22 PageID #: 3




  1   statutes of limitation through the final disposition of this matter and have not been paid

  2   for all hours worked nor the correct amount of overtime in violation of state and federal
  3
      law.
  4
  5          3.     Specifically, Gannett has enforced a uniform company-wide policy wherein

  6   it improperly required its hourly call-center employees—Plaintiffs and the Putative Class
  7
      Members—to perform work off-the-clock and without pay, and to clock out for breaks
  8
      lasting twenty minutes or less. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v.
  9
10    Am. Future Sys., Inc., 873 F.3d 420, 425 (3d Cir. 2017), cert. denied sub nom. Am.
11    Future Sys., Inc. v. Acosta, 138 S. Ct. 2621 (2018).
12
             4.     Gannett’s illegal company-wide policy has caused Plaintiffs and the
13
14    Putative Class Members to have hours worked that were not compensated and further

15    created a miscalculation of their regular rate(s) of pay for purposes of calculating their
16
      overtime compensation each workweek.
17
18           5.     Although Plaintiffs and the Putative Class Members have routinely worked

19    in excess of forty (40) hours per workweek, Plaintiffs and the Putative Class Members
20
      have not been paid overtime of at least one and one-half their regular rates for all hours
21
      worked in excess of forty (40) hours per workweek.
22
23           6.     Gannett has knowingly and deliberately failed to compensate Plaintiffs and
24    the Putative Class Members for all hours worked each workweek and the proper amount
25
      of overtime on a routine and regular basis during the relevant time periods.
26
27
28



                                                   3
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 4 of 22 PageID #: 4




  1          7.       Plaintiffs and the Putative Class Members did not (and currently do not)

  2   perform work that meets the definition of exempt work under the FLSA or the state laws
  3
      of Kentucky or South Carolina.
  4
  5          8.       Plaintiffs and the Putative Class Members seek to recover all unpaid

  6   overtime, liquidated damages, and other damages owed under the FLSA as a collective
  7
      action pursuant to 29 U.S.C. § 216(b), and to recover all damages owed under their
  8
      Kentucky and South Carolina state-law claims as class actions pursuant to Rule 23.
  9
10           9.       Plaintiffs pray that all similarly situated workers (Putative Class Members)
11    be notified of the pendency of this action to apprise them of their rights and provide them
12
      an opportunity to opt-in to this lawsuit.
13
14           10.      Plaintiffs also pray that the Rule 23 classes are certified as defined herein,

15    and that Plaintiff Brasher designated herein be named as Class Representative for the
16
      Kentucky Class, and that Plaintiff Love designated herein be named as Class
17
18    Representative for the South Carolina Class.

19                                                II.
                                             THE PARTIES
20
21           11.      Plaintiff Grace Hall (“Hall”) was employed by Gannett in Arizona during
22
      the relevant time period. Plaintiff Hall did not receive compensation for all hours worked
23
      or the correct amount of overtime compensation for all hours worked in excess of forty
24
25    (40) hours per workweek.1
26
27
28           1
                  The written consent of Grace Hall is hereby attached as Exhibit “A.”


                                                     4
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 5 of 22 PageID #: 5




  1         12.     Plaintiff Darren Brasher (“Brasher”) was employed by Gannett in Kentucky

  2   during the relevant time period. Plaintiff Brasher did not receive compensation for all
  3
      hours worked or the correct amount of overtime compensation for all hours worked in
  4
  5   excess of forty (40) hours per workweek.2

  6         13.     Plaintiff Nicole Love (“Love”) was employed by Gannett in South Carolina
  7
      during the relevant time period. Plaintiff Love did not receive compensation for all hours
  8
      worked or the correct amount of overtime compensation for all hours worked in excess of
  9
10    forty (40) hours per workweek.3
11          14.     The FLSA Collective Members are those current and former hourly call-
12
      center employees who were employed by Gannett at any time from January 22, 2016
13
14    through the final disposition of this matter, and have been subjected to the same illegal

15    pay system under which Plaintiffs worked and were paid.
16
            15.     The Kentucky Class Members are those current and former hourly call-
17
18    center employees who were employed by Gannett at any time from January 22, 2015

19    through the final disposition of this matter and have been subjected to the same illegal
20
      pay system under which Plaintiff Brasher worked and was paid.
21
            16.     The South Carolina Class Members are those current and former hourly
22
23    call-center employees who were employed by Gannett at any time from January 22, 2016
24
25
26          2
                The written consent of Darren Brasher is hereby attached as Exhibit “B.”
27          3
                The written consent of Nicole Love is hereby attached as Exhibit “C.”
28



                                                  5
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 6 of 22 PageID #: 6




  1   through the final disposition of this matter and have been subjected to the same illegal

  2   pay system under which Plaintiff Love worked and was paid.
  3
             17.    Defendant Gannett Co. Inc. is a Foreign for-profit corporation, licensed to
  4
  5   and doing business in Arizona, and can be served with process through its registered

  6   agent: CT Corporation System, 3800 N Central Ave Ste 460, Phoenix AZ 85012.
  7
                                              III.
  8                                  JURISDICTION & VENUE
  9
             18.    This Court has subject matter jurisdiction over this case pursuant to 28
10
      U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.
11
12           19.    This Court has supplemental jurisdiction over the additional state-law
13    claims pursuant to 28 U.S.C. § 1367.
14
             20.    This Court has personal jurisdiction over Gannett because the cause of
15
16    action arose within this District as a result of Gannett’s conduct within this District.

17           21.    Venue is proper in the District of Arizona because this is a judicial district
18
      where a substantial part of the events or omissions giving rise to the claim occurred.
19
             22.    Specifically, Gannett has maintained a working presence throughout the
20
21    State of Arizona (and the United States), and Plaintiff Hall worked in Gilbert, Arizona
22
      throughout her employment with Gannett, all of which is located within this District.
23
             23.    Venue is proper in this District pursuant to 28 U.S.C. § 1391.
24
25    ///
26    ////
27
      ///
28



                                                    6
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 7 of 22 PageID #: 7




  1                                            IV.
                                        ADDITIONAL FACTS
  2
  3          24.      Gannett operates call centers throughout the United States and holds itself

  4   out as a “next-generation media company that empowers communities to connect, act,
  5
      and thrive.”4
  6
             25.      Plaintiffs and the Putative Class Members’ job duties consisted of
  7
  8   answering phone calls made by Gannett’s customers, answering customer inquiries,
  9
      troubleshooting on behalf of customers, and generally assisting customers with matters
10
      related to their newspaper subscriptions.
11
12           26.      Plaintiff Hall was employed by Gannett in customer service in Gilbert,
13    Arizona from approximately September 2012 until October 2017.
14
             27.      Plaintiff Brasher was employed by Gannett in customer service in
15
16    Louisville, Kentucky from approximately August 2017 until December 2018.

17           28.      Plaintiff Love was employed by Gannett in customer service in Greenville,
18
      South Carolina from approximately June 2018 until December 2018.
19
             29.      Plaintiffs and the Putative Class Members are non-exempt call-center
20
21    employees who were (and are) paid by the hour.
22
             30.      Plaintiffs and the Putative Class Members typically worked approximately
23
      forty (40) “on-the-clock” hours per week.
24
25
26
27           4
                 https://www.gannett.com/who-we-are/
28



                                                    7
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 8 of 22 PageID #: 8




  1           31.     In addition to their forty (40) “on-the-clock” hours, Plaintiffs and the

  2   Putative Class Members worked up to two (3) hours “off-the-clock” per week and have
  3
      not been compensated for that time.
  4
  5           32.     Plaintiffs and the Putative Class Members have not been compensated for

  6   all the hours they worked for Gannett as a result of Gannett’s corporate policy and
  7
      practice of requiring its hourly call-center employees to clock-in only when ready to take
  8
      their first call.
  9
10            33.     Specifically, Plaintiffs and the Putative Class Members were required to
11    start and log-in to their computer, open multiple different Gannett computer programs,
12
      log in to each Gannett program, and ensure that each Gannett program is running
13
14    correctly—all of which can take up to fifteen minutes—before they are able to take their

15    first phone call, which comes in as soon as their official shift starts.
16
              34.     During this start up time, Plaintiffs and the Putative Class Members were
17
18    not compensated although they were expected to have completed this process in advance

19    of their official start times.
20
              35.     As such, Gannett required (and continues to require) Plaintiffs and the
21
      Putative Class Members to perform these start up tasks “off-the-clock” (and without pay)
22
23    before their official shift begins.
24            36.     In addition, Gannett also enforced a uniform company-wide policy wherein
25
      it improperly required its non-exempt hourly employees—Plaintiffs and the Putative
26
27    Class Members—to clock out for rest breaks lasting twenty minutes or less. 29 C.F.R. §

28    785.18; see also Sec’y U.S. Dep’t of Labor, 873 F.3d at 425.


                                                     8
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 9 of 22 PageID #: 9




  1          37.    Gannett permitted Plaintiffs and the Putative Class Members to take two

  2   fifteen-minute breaks each day but required them to clock out for each break.
  3
             38.    As a result of Gannett’s corporate policy and practice of requiring Plaintiffs
  4
  5   and the Putative Class Members to perform their computer start up tasks before the

  6   beginning of their shifts, and requiring Plaintiffs and the Putative Class Members to clock
  7
      out for short breaks, Plaintiffs and the Putative Class Members were not compensated for
  8
      all hours worked, including all worked in excess of forty (40) in a workweek at the rates
  9
10    required by the FLSA.
11           39.    Gannett has employed other individuals who perform(ed) the same or
12
      similar job duties under the same pay provisions as Plaintiffs.
13
14           40.    Gannett is aware of its obligation to pay overtime for all hours worked and

15    the proper amount of overtime for all hours worked in excess of forty (40) each week, but
16
      has failed to do so.
17
18           41.    Because Gannett did not pay Plaintiffs and the Putative Class Members for

19    all hours worked and time and a half for all hours worked in excess of forty (40) in a
20
      workweek, Gannett’s pay policies and practices violate the FLSA.
21
             42.    Because Gannett did not pay Plaintiffs and the Putative Class Members for
22
23    all hours they worked on behalf of Gannett, Gannett’s pay policies and practices also
24    violate Kentucky and South Carolina state law.
25
      ///
26
27    ///

28    ///


                                                   9
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 10 of 22 PageID #: 10




   1                                            V.
                                         CAUSES OF ACTION
   2
   3                                         COUNT ONE
                             (Collective Action Alleging FLSA Violations)
   4
   5   A.     FLSA COVERAGE

   6          43.    Plaintiffs incorporate by reference all paragraphs and allegations set forth in
   7
       the statement of facts of this complaint as though fully and completely set forth herein.
   8
              44.    The FLSA Collective is defined as:
   9
  10          ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
              EMPLOYED BY GANNETT CO. INC., AT ANY TIME FROM
  11          JANUARY 22, 2016 THROUGH THE FINAL DISPOSITION OF
  12          THIS MATTER. (“FLSA Collective” or “FLSA Collective Members”)
  13          45.    At all times hereinafter mentioned, Gannett has been an employer within
  14
       the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
  15
  16          46.    At all times hereinafter mentioned, Gannett has been an enterprise within

  17   the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).
  18
              47.    At all times hereinafter mentioned, Gannett has been an enterprise engaged
  19
       in commerce or in the production of goods for commerce within the meaning of Section
  20
  21   3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees
  22
       engaged in commerce or in the production of goods for commerce, or employees
  23
       handling, selling, or otherwise working on goods or materials that have been moved in or
  24
  25   produced for commerce by any person, or in any closely related process or occupation
  26   directly essential to the production thereof, and in that that enterprise has had, and has, an
  27
  28



                                                    10
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 11 of 22 PageID #: 11




   1   annual gross volume of sales made or business done of not less than $500,000.00

   2   (exclusive of excise taxes at the retail level which are separately stated).
   3
              48.    During the respective periods of Plaintiffs’ and the FLSA Collective
   4
   5   Members’ employment by Gannett, these individuals have provided services for Gannett

   6   that involved interstate commerce for purposes of the FLSA.
   7
              49.    In performing the operations hereinabove described, Plaintiffs and the
   8
       FLSA Collective Members have been engaged in commerce or in the production of
   9
  10   goods for commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a)
  11   of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).
  12
              50.    Specifically, Plaintiffs and the FLSA Collective Members are non-exempt
  13
  14   hourly call-center employees of Gannett who assisted Gannett’s customers who live

  15   throughout the United States. 29 U.S.C. § 203(j).
  16
              51.    At all times hereinafter mentioned, Plaintiffs and the FLSA Collective
  17
  18   Members have been individual employees who were engaged in commerce or in the

  19   production of goods for commerce as required by 29 U.S.C. §§ 206–07.
  20
              52.    The proposed class of similarly situated employees, i.e. putative class
  21
       members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph
  22
  23   44.
  24          53.    The precise size and identity of the proposed class should be ascertainable
  25
       from the business records, tax records, and/or employee and personnel records of
  26
  27   Gannett.

  28   ///


                                                     11
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 12 of 22 PageID #: 12




   1   B.       FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

   2            54.   Gannett has violated provisions of Sections 6, 7 and 15 of the FLSA, 29
   3
       U.S.C. §§ 206–7, and 215(a)(2) by employing individuals in an enterprise engaged in
   4
   5   commerce or in the production of goods for commerce within the meaning of the FLSA

   6   for workweeks longer than forty (40) hours without compensating such non-exempt
   7
       employees for all of the hours they worked in excess of forty (40) hours per week at rates
   8
       at least one and one-half times the regular rates for which they were employed.
   9
  10            55.   Moreover, Gannett knowingly, willfully, and with reckless disregard
  11   carried out its illegal pattern of failing to pay Plaintiffs and other similarly situated
  12
       employees the proper amount of overtime compensation for all hours worked. 29 U.S.C.
  13
  14   § 255(a).

  15            56.   Gannett is a sophisticated party and employer, and therefore knew (or
  16
       should have known) its pay policies were in violation of the FLSA.
  17
  18            57.   Plaintiffs and the FLSA Collective Members, on the other hand, are (and

  19   were) unsophisticated employees who trusted Gannett to pay them according to the law.
  20
                58.   The decisions and practices by Gannett to not pay for all hours worked and
  21
       the proper amount of overtime for all hours worked was neither reasonable nor in good
  22
  23   faith.
  24            59.   Accordingly, Plaintiffs and the FLSA Collective Members are entitled to be
  25
       paid overtime wages for all hours worked in excess of forty (40) hours per workweek
  26
  27   pursuant to the FLSA in an amount equal to one-and-a-half times their regular rate of

  28   pay, plus liquidated damages, attorneys’ fees and costs.


                                                   12
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 13 of 22 PageID #: 13




   1   C.     COLLECTIVE ACTION ALLEGATIONS
   2
              60.    All previous paragraphs are incorporated as though fully set forth herein.
   3
   4          61.    Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of

   5   all of Gannett’s employees who have been similarly situated to Plaintiffs with regard to
   6
       the work they performed and the manner in which they have not been paid.
   7
              62.    Other similarly situated employees of Gannett have been victimized by
   8
   9   Gannett’s patterns, practices, and policies, which are in willful violation of the FLSA.
  10
              63.    The FLSA Collective Members are defined in Paragraph 44.
  11
              64.    Gannett’s failure to pay Plaintiffs and the FLSA Collective Members for all
  12
  13   hours worked and overtime compensation at the rates required by the FLSA, results from
  14   generally applicable policies and practices of Gannett, and does not depend on the
  15
       personal circumstances of Plaintiffs or the FLSA Collective Members.
  16
  17          65.    Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA

  18   Collective Members.
  19
              66.    The specific job titles or precise job requirements of the various FLSA
  20
       Collective Members do not prevent collective treatment.
  21
  22          67.    All of the FLSA Collective Members—regardless of their specific job
  23
       titles, precise job requirements, rates of pay, or job locations—are entitled to be paid for
  24
       all hours worked and at the proper overtime rate for all hours worked in excess of forty
  25
  26   (40) hours per workweek.
  27
  28



                                                   13
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 14 of 22 PageID #: 14




   1          68.     Although the issues of damages may be individual in character, there is no

   2   detraction from the common nucleus of liability facts.
   3
              69.     Absent a collective action, many members of the proposed FLSA collective
   4
   5   likely will not obtain redress of their injuries and Gannett will retain the proceeds of its

   6   rampant violations.
   7
              70.     Moreover, individual litigation would be unduly burdensome to the judicial
   8
       system. Concentrating the litigation in one forum will promote judicial economy and
   9
  10   parity among the claims of the individual members of the classes and provide for judicial
  11   consistency.
  12
              71.     Accordingly, the FLSA collective of similarly situated plaintiffs should be
  13
  14   certified as defined as in Paragraph 44 and notice should be promptly sent.

  15                                        COUNT TWO
  16                (Class Action Alleging Violations of the Kentucky Wage Laws)

  17   A.     VIOLATIONS OF KENTUCKY LAW
  18
              72.     Plaintiffs incorporate by reference all paragraphs and allegations set forth in
  19
       the statement of facts of this complaint as though fully and completely set forth herein.
  20
  21          73.     The Kentucky Class is defined as:
  22
              ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
  23          EMPLOYED BY GANNETT CO. INC. IN THE STATE OF
              KENTUCKY, AT ANY TIME FROM JANUARY 22, 2015
  24          THROUGH THE FINAL DISPOSITION OF THIS MATTER.
  25          (“Kentucky Class” or “Kentucky Class Members”).
  26
  27
  28



                                                     14
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 15 of 22 PageID #: 15




   1          74.    At all times hereinafter mentioned, Gannett has been an employer within

   2   the meaning of the Kentucky Wage Laws, KY. REV. STAT. ANN. §337.015 et seq.
   3
       (collectively “Kentucky Statutes”).
   4
   5          75.    At all times hereinafter mentioned, Plaintiff Brasher and the Kentucky

   6   Class Members have been employees within the meaning of Kentucky Statutes. See KY.
   7
       REV. STAT. ANN. §337.015, et seq.
   8
              76.    Plaintiff Brasher and the Kentucky Class Members were or have been
   9
  10   employed by Gannett since January 22, 2015, and have been covered employees entitled
  11   to the protections of the Kentucky Statutes.
  12
              77.    The employer, Gannett, is not exempt from paying overtime benefits under
  13
  14   the Kentucky Statues.

  15   B.     FAILURE TO PAY WAGES AND OVERTIME IN ACCORDANCE WITH
  16          THE KENTUCKY STATUTES

  17          78.    The Kentucky Statutes, KY. REV. STAT. ANN § 337.020, require employers
  18
       to pay their employees’ wages as often as semimonthly, for wages earned not more than
  19
       eighteen (18) days prior to the date of that payment.
  20
  21          79.    Though the Kentucky Statutes do not define “wages” courts look to the
  22
       closely related Wage Claims Statute which defines wages as “all amounts at which the
  23
       labor or service rendered is recompensed, whether the amount is fixed or ascertained on a
  24
  25   time, task, piece, or commission basis, or in any other method of calculating such
  26   amount.”
  27
  28



                                                      15
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 16 of 22 PageID #: 16




   1          80.    Plaintiff Brasher and the Kentucky Class Members seek to recover their

   2   unpaid wages that are owed to them as a result of Gannett’s company-wide policy of
   3
       causing them to perform work off the clock.
   4
   5          81.    Plaintiff Brasher and the Kentucky Class Members have suffered damages

   6   and continue to suffer damages as a result of Gannett’s acts or omissions as described
   7
       herein; Gannett is in possession and control of necessary documents and information
   8
       from which Plaintiff Brasher and the Kentucky Class Members would be able to
   9
  10   precisely calculate damages.
  11          82.    Plaintiff Brasher, on behalf of himself and the Kentucky Class Members,
  12
       seeks recovery of the unpaid wages earned and due, interest, attorneys’ fees, and costs.
  13
  14          83.    In violating the Kentucky Statute, Gannett acted willfully, without a good

  15   faith basis, and with reckless disregard of applicable Kentucky law.
  16
              84.    The proposed class of employees, i.e. putative class members sought to be
  17
  18   certified pursuant to the Kentucky Statute, is defined in Paragraph 73.

  19          85.    The precise size and identity of the proposed class should be ascertainable
  20
       from the business records, tax records, and/or employee or personnel records of Gannett.
  21
       C.     KENTUCKY CLASS ALLEGATIONS
  22
  23          86.    Plaintiff Brasher brings his Kentucky claims pursuant to Kentucky Statutes
  24   as a class action pursuant to Rule 23 on behalf of all similarly situated individuals
  25
       employed by Gannett to work in Kentucky since January 22, 2015.
  26
  27
  28



                                                   16
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 17 of 22 PageID #: 17




   1          87.     Class action treatment of Plaintiff Brasher’s and the Kentucky Class

   2   Members’ claims is appropriate because, as alleged below, all of Rule 23’s class action
   3
       requisites are satisfied.
   4
   5          88.     The number of Kentucky Class Members is so numerous that joinder of all

   6   class members is impracticable.
   7
              89.     Plaintiff Brasher is a member of the Kentucky Class, his claims are typical
   8
       of the claims of other Kentucky Class Members, and he has no interests that are
   9
  10   antagonistic to or in conflict with the interests of other class members.
  11          90.     Plaintiff Brasher and his counsel will fairly and adequately represent the
  12
       Kentucky Class Members and their interests.
  13
  14          91.     Class certification is appropriate under Federal Rule of Civil Procedure

  15   23(b)(3) because common questions of law and fact predominate over questions affecting
  16
       only individual class members and because a class action is superior to other available
  17
  18   methods for the fair and efficient adjudication of this litigation.

  19          92.     Accordingly, the Kentucky Class should be certified as defined in
  20
       Paragraph 73.
  21
                                          COUNT THREE
  22
                     (Class Action Alleging Violations of the South Carolina Act)
  23
       A.     SOUTH CAROLINA ACT COVERAGE
  24
  25          93.     Plaintiffs incorporate by reference all paragraphs and allegations set forth in
  26   the statement of facts of this complaint as though fully and completely set forth herein.
  27
              94.     The South Carolina Act Class is defined as:
  28



                                                     17
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 18 of 22 PageID #: 18




   1         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
             EMPLOYED BY GANNETT CO. INC. IN SOUTH CAROLINA, AT
   2         ANY TIME FROM JANUARY 22, 2016 THROUGH THE FINAL
   3         DISPOSITION OF THIS MATTER (“South Carolina Class” or
             “South Carolina Class Members”).
   4
   5         95.    At all times hereinafter mentioned, Gannett has been an employer within

   6   the meaning of the South Carolina Act, S.C. CODE ANN. § 41-10-10.
   7
             96.    At all times hereinafter mentioned, Plaintiff Love and the South Carolina
   8
       Class Members have been employees within the meaning of the South Carolina Act, S.C.
   9
  10   CODE ANN. § 42-1-130.
  11   B.    FAILURE TO PAY WAGES AND OVERTIME IN ACCORDANCE WITH
  12         THE SOUTH CAROLINA ACT
  13         97.    Gannett owes Plaintiff Love and the South Carolina Class Members wages,
  14
       as defined in section 41-10-10 of the Act, to compensate them for labor and services they
  15
  16   provided to Gannett in the furtherance of their job duties. See S.C. CODE ANN. § 41-10-

  17   10.
  18
             98.    Plaintiff Love and other South Carolina Class Members are not exempt
  19
       from receiving overtime benefits under the South Carolina Act.
  20
  21         99.    Plaintiff Love and the South Carolina Class Members worked more than
  22
       forty (40) hours in workweeks during times relevant to this complaint, however, Gannett
  23
       violated the South Carolina Act by failing to pay Plaintiff Love and the South Carolina
  24
  25   Class Members for all of the hours they worked on its behalf, and for failing to pay the
  26   correct amount of overtime for all hours worked over forty (40) per week. See S.C. CODE
  27
       ANN. §§ 41-10-10, 41-10-40.
  28



                                                  18
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 19 of 22 PageID #: 19




   1          100.   Plaintiff Love and the South Carolina Class Members have suffered

   2   damages and continue to suffer damages as a result of Gannett’s acts or omissions as
   3
       described herein; Gannett is in possession and control of necessary documents and
   4
   5   information from which Plaintiff Love would be able to precisely calculate damages.

   6          101.   The South Carolina Act provides that Plaintiff Love and the South Carolina
   7
       Class Members are entitled to recover treble the amount of the unpaid wages. See S.C.
   8
       CODE ANN. § 41-10-80.
   9
  10          102.   In violating the South Carolina Act, Gannett acted willfully, without a good
  11   faith basis and with reckless disregard of clearly applicable South Carolina law.
  12
              103.   The proposed class of employees, i.e. South Carolina class members sought
  13
  14   to be certified pursuant to the South Carolina Act, is defined in Paragraph 94.

  15          104.   The precise size and identity of the proposed class should be ascertainable
  16
       from the business records, tax records, and/or employee or personnel records of Gannett.
  17
  18   C.     SOUTH CAROLINA ACT CLASS ALLEGATIONS

  19          105.   Plaintiff Love brings her South Carolina Act claims as a class action
  20
       pursuant to Rule 23 on behalf of all similarly situated individuals employed by Gannett to
  21
       work in South Carolina since January 22, 2016.
  22
  23          106.   Class action treatment of Plaintiff Love’s South Carolina Act claim is
  24   appropriate because, as alleged below, all of Rule 23’s class action requisites are
  25
       satisfied.
  26
  27          107.   The number of South Carolina Class Members is so numerous that joinder

  28   of all class members is impracticable.


                                                   19
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 20 of 22 PageID #: 20




   1          108.   Plaintiff Love is a member of the South Carolina Class, her claims are

   2   typical of the claims of other class members, and she has no interests that are antagonistic
   3
       to or in conflict with the interests of other class members.
   4
   5          109.   Plaintiff Love and her counsel will fairly and adequately represent the class

   6   members and their interests.
   7
              110.   Class certification is appropriate under Federal Rule of Civil Procedure
   8
       23(b)(3) because common questions of law and fact predominate over questions affecting
   9
  10   only individual class members and because a class action is superior to other available
  11   methods for the fair and efficient adjudication of this litigation.
  12
              111.   Accordingly, the South Carolina Class should be certified as defined in
  13
  14   Paragraph 94.

  15                                             VI.
  16                                       RELIEF SOUGHT

  17          112.   Plaintiffs respectfully pray for judgment against Gannett as follows:
  18
                     a.      For an Order certifying the FLSA Collective as defined in Paragraph
  19
       44 and requiring Gannett to provide the names, addresses, e-mail addresses, telephone
  20
  21   numbers, and social security numbers of all putative collective action members;
  22
                     b.      For an Order certifying the Kentucky Class as defined in Paragraph
  23
       73 and designating Plaintiff Brasher as the Class Representative of the Kentucky Class;
  24
  25                 c.      For an Order certifying the South Carolina Class as defined in
  26   Paragraph 94 and designating Plaintiff Love as the Class Representative of the South
  27
       Carolina Class;
  28



                                                     20
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 21 of 22 PageID #: 21




   1                 d.     For an Order approving the form and content of a notice to be sent to

   2   all putative FLSA Collective Members advising them of the pendency of this litigation
   3
       and of their rights with respect thereto;
   4
   5                 e.     For an Order pursuant to Section 16(b) of the FLSA finding Gannett

   6   liable for unpaid back wages due to Plaintiffs (and those FLSA Collective Members who
   7
       have joined in the suit), civil penalties, and for liquidated damages equal in amount to the
   8
       unpaid compensation found due to Plaintiffs (and those FLSA Collective Members who
   9
  10   have joined in the suit)
  11                 f.     For an Order pursuant to Kentucky law awarding Plaintiff Brasher
  12
       and the Kentucky Class Members unpaid wages and other damages allowed by law;
  13
  14                 g.     For an Order pursuant to South Carolina law awarding Plaintiff Love

  15   and the South Carolina Class Members unpaid wages and other damages allowed by law;
  16
                     h.     For an Order awarding the costs and expenses of this action;
  17
  18                 i.     For an Order awarding attorneys’ fees;

  19                 j.     For an Order awarding pre-judgment and post-judgment interest at
  20
       the highest rates allowed by law;
  21
                     k.     For an Order awarding Plaintiffs service awards as permitted by law;
  22
  23                 l.     For an Order compelling the accounting of the books and records of
  24   Gannett, at Gannett’s expense; and
  25
                     m.     For an Order granting such other and further relief as may be
  26
  27   necessary and appropriate.

  28



                                                   21
Case 3:19-cv-00296-JRW-RSE Document 1 Filed 01/21/19 Page 22 of 22 PageID #: 22




   1             DATED this 22nd day of January, 2019.
   2
                                                    LUBIN & ENOCH, P.C.
   3                                                ANDERSON ALEXANDER, PLLC
   4
                                                    By: /s/ Nicholas J. Enoch
   5                                                Nicholas J. Enoch
   6
                                                    Attorneys for Plaintiffs and the Putative Class
   7                                                Members
   8
   9
                                      DEMAND FOR JURY TRIAL
  10
  11             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury
  12   on all questions raised by the foregoing complaint.
  13
                 DATED this 22nd day of January, 2019.
  14
  15                                                LUBIN & ENOCH, P.C.
                                                    ANDERSON ALEXANDER, PLLC
  16
  17                                                By: /s/ Nicholas J. Enoch
                                                    Nicholas J. Enoch
  18
  19                                                Attorney for Plaintiffs and the Putative Class
                                                    Members
  20
  21
  22                                  CERTIFICATE OF SERVICE
  23
                 I hereby certify that on the 22nd day of January, 2019, I electronically transmitted
  24
       the attached Complaint and Jury Demand to the Clerk’s Office using the ECF System for
  25
  26   filing.
  27
  28   /s/ Cristina Gallardo-Sanidad



                                                      22
